COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
 TUKUA INVESTMENTS, LLC AND                       §
 ROMELIA MONDRAGON,                                             No. 08-11-00014-CV
                                                  §
         Appellants,                                              Appeal from the
                                                  §
 v.                                                              96th District Court
                                                  §
 SKIP SPENST, SANDRA SPENST, AND                              of Tarrant County, Texas
 VIRGINA ZAIGER, INDIVIDUALLY                     §
 AND AS REPRESENTATIVE OF THE                                   (TC#096-235540-09)
 ESTATE OF JOHN ZAIGER,                           §
 DECEASED,

         Appellees.
                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and render judgment that

Appellees take nothing on their claims for statutory fraud and negligent misrepresentation

against Appellants.

       We further order that Appellants recover from Appellees the appellate costs incurred by

Appellants, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 14TH DAY OF AUGUST, 2013.


                                             GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.
Antcliff, J., not participating